Citation Nr: 0813046	
Decision Date: 04/21/08    Archive Date: 05/01/08	

DOCKET NO.  04-31 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left patella. 

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to December 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

Based on evidence contained in the file, it would appear that 
the veteran has chosen not to perfect his appeal as to the 
issue of an increased rating for his service-connected right 
knee disability.  Accordingly, that issue is not currently 
before the Board.

Moreover, in correspondence of March 2008, the veteran (and 
his accredited representative) indicated that they wished to 
withdraw from consideration both of the issues currently on 
appeal.  Accordingly, those issues will be dismissed.


FINDING OF FACT

In correspondence of March 2008, and prior to the 
promulgation of a decision by the Board, the veteran and his 
accredited representative requested withdrawal of the issues 
of increased evaluations for service-connected chondromalacia 
of the left patella and degenerative disc disease of the 
lumbar spine with spondylolisthesis.



CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal on the issues of increased evaluations for service-
connected chondromalacia of the left patella and degenerative 
disc disease of the lumbar spine with spondylolisthesis have 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2007).

In correspondence of March 2008, both the veteran and his 
accredited representative indicated that they wished to 
withdraw from consideration the issues of entitlement to 
increased evaluations for service-connected chondromalacia of 
the left patella and degenerative disc disease of the lumbar 
spine with spondylolisthesis.  As the veteran has withdrawn 
his appeal as to those issues, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on those issues, and they are dismissed without 
prejudice.


ORDER

The appeal for an increased evaluation for service-connected 
chondromalacia of the left patella is dismissed.

The appeal for an increased evaluation for service-connected 
degenerative disc disease of the lumbar spine with 
spondylolisthesis is dismissed.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


